DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
The limitation “each member of the plurality...” in line 9 should be changed as --- each member of the plurality of localizing rings ... ---.  The limitation “the selected cannulation site” in line 16 should be changed as --- the selected site for cannulation --- (to match with the limitation “a selected site for cannulation” in line 11 above).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter et al. (US 2006/0064159).
Regarding claim 1, Porter discloses a biocompatible arterio-venous graft device adapted and configured to connect an artery to a vein in a mammal, the device in Fig. 21 comprising: 
a substantially tubular conduit 106 or 102 (Fig. 21) of a selected length, and comprised of a biocompatible material (e.g. PTFE, polyurethane or silicone, para [0095]), the conduit having: 

(b) a plurality of localizing rings 298.  Note: Porter discloses plurality of markers 298 provided in the graft section 106 to facilitate visualization and positioning, see para [0110]; each comprised of a substantially magnetic or paramagnetic material (e.g. platinum or gold, para [0118]).  Therefore, the marker 298 are equivalent to plurality of localizing members 298, each of the rings 298 comprised of a substantially ferromagnetic material and extending circumferentially around a distinct portion of the conduit along its longitudinal axis; and each member of the plurality spaced substantially consistently along the length of the conduit, wherein at least two adjacent localizing rings of the plurality define a selected site for cannulation into the conduit, see Fig. 35;
Porter also discloses that the needle access site could be on the catheter and/or the graft 102/106, involving direct puncture of the catheter and/graft 102/106 components with a needle, para [0098].  In other words, Porter discloses that at least two adjacent localizing members 298 of the plurality define a selected site for cannulation within the conduit,
It has been that a recitation “wherein at least two adjacent localizing rings of the plurality define a selected site for cannulation into the conduit” with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  The limitation above is considered as either intended use purpose or a functional limitation.  In this case, the markers or localizing members 298 are comprised of the substantially magnetic or paramagnetic materials and with the statement in para [0098] in Porter, as discussed above.  Therefore, the at least two adjacent localizing rings 298 is capable of defining as a selected site for intended used purpose, i.e., for cannulation into the conduit.
With regarding the limitation “wherein the first end of the substantially tubular conduit is anastomosed in an "end-to-end" fashion to the artery, and wherein the second end of the substantially tubular conduit is anastomosed in an "end-to-end" fashion to the vein, and wherein the selected cannulation site is capable of being penetrated by a single needle or cannula, or, simultaneously by two or more needles or cannulae, or a combination thereof”, this limitation is a method of step in the device claim.  Therefore, the method limitation in the device claim is considered as a function limitation.  In this case, Porter discloses that 
Regarding claim 2, Porter discloses that wherein the plurality of localizing rings 298 comprises at least three members, each positioned circumferentially along the longitudinal axis of the conduit 106, at a substantially uniform distance, Fig. 35A.  
Regarding claim 3, Porter discloses that wherein the biocompatible material comprises polytetrafluoroethylene (PTFE), expandedPage 52 of 57ATTY. DKT. No.: 37182.18US023CLIENT REF. No.: OTT2007-10Customer No.: 0027683 polytetrafluoroethylene (ePTFE), polyurethane, polypropylene, polyester, or any combination thereof, paras [0095, 0108, and 0113].
Regarding claim 4, Porter discloses that wherein the plurality of localizing rings comprises at least three rings, each made of a ferromagnetic material (e.g. platinum or gold, para [0118]), and each of the rings 298 adjacent to the other along the length of the conduit.  As discussed in the claim 1 above, the limitation “wherein the selected site for cannulation is defined there between, and the selected site further is capable of being penetrated by a single need or cannula, or simultaneously, by two or more needles or cannulae, or a combination thereof: is a method step in a device claim.  Therefore, the method limitation in the device claim is considered as a function limitation and for intended use purpose.  In this case, Porter discloses that the conduit/graft 102/106 is anastomosed at a first end to a first artery of the mammal in an "end-to-side" fashion, and at a second end to a first vein of the mammal in an "end-to- side" fashion (e.g. an arteriovenous (AV) anastomosis whereby a vein is attached to an artery to form a high-low shunt or fistula, para [0002]).  Thus, the selected cannulation site is capable of being penetrated by a single needle or cannula, or, simultaneously by two or more needles or cannulae, or a combination thereof.  
Regarding claims 5-6, Porter discloses that wherein the lumen is 5 mm to 7 mm (which is in the range of about 2 mm to about 12 mm in diameter, as required in claims 5-6), see para [0106].
Regarding claims Page 3 of 17U.S. Pat. Appl. No.: 14/341,338 Atty. Docket. No.: 37182.183RCE/Amend/./Resp. to FOA mailed 6/14/16 Client Ref. No.: OTT2007-107-8, Porter discloses that the tubular conduit is at least 20 cm to greater than 60 cm, para [0106]; which is in the range of about 5 cm to 90 cm or 10 to 50 cm to in length, as required in claims 7-8.
Regarding claims 9-10, it is noted that the dimensions of lumen are in the range as required in claims 5-6.  Therefore, the cross-sectional area of the lumen is in the range of 1 mm2 to about 400 mm2. 
Regarding claim 11, Porter discloses that at least one of the plurality of localizing members 298 comprises at least a first magnetic material (e.g. platinum or gold).  
Regarding claims 12-13, Porter discloses the claimed invention except for material of the magnetic or paramagnetic materials or materials listed of the rings, as required in claims 12-13.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the magnetic or paramagnetic, or the ring materials in claims 12-13, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter (US 2006/0064159) in view of Weber et al. (US 2004/0010304).
Porter discloses the invention substantially as claimed invention except for the material of the rings as required in claim 14.
Weber discloses materials that using for magnetic pulse such as ceramic, gold, platinum, metal alloy, etc.…, para [0055], these materials are similar to the materials as listed in claims 12-14 and 29. 
Because both reference Porter and Weber teach these materials such as platinum, gold, ceramic, metal alloys... are used for magnetic materials, it would have been obvious to one skilled in the art to substitute the material for the other to achieve the same predictable result of identify the location that hidden under the skin. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the ring materials in claim 14, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 15-16, 18 & 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Porter (US 2006/0064159) in view of Feingold (US 4,784,646). 
Regarding claim 15, Porter discloses a detectable vascular implant system comprising (a) the biocompatible arterio- venous graft device of claim 1 (see the rejection of claim 1 above).
Porter does not disclose that a detector that comprises at least one magnet sized and dimensioned to localize the first ring, and thereby identifying the cannulation site proximal thereto when the detector is placed in proximity to theATTY. DKT. No.: 37182.18US023 CLIENT REF. No.: OTT2007-10Customer No.: 0027683skin of a patient into which the biocompatible arterio-venous graft device has been implanted.  
Feingold discloses a detectable vascular implant system (under the skin of the user) comprising: external detector 23 comprising: an annular magnet ring 23.  A person skilled in the art would recognize that the annular magnet ring 23 can be formed in two separate pieces 23 in various elements involves only routine skill in the art.  For example: the magnet rings 23 is defines as two separate magnets and located opposite sides (left and right side) of the external detector to perform the same function as in one annular piece.  Porter further discloses that the external detector is placed in proximity to the skin of the mammal into which the access device has been implant; thereby identifying a suitable site within the access device.
Giving such a teaching by Feingold, a person having ordinary skill in the art would have easily recognizes that modifying the device of Porter with providing an external detector (including a magnet corresponding with other magnet under skin), as taught by Feingold, would provide the benefit of identifying a selected location of the implanted device that hidden beneath under skin (e.g. the selected site for insertion needle).
Although Feingold shows the external detector identifies the implantable access port; however, the external detector in Feingold is able to identify any selection location on the catheter graft if the catheter graft including the localizing members, i.e., magnetic or paramagnetic material.  As discussed in claim 1 above, Porter also disclose that the plurality of localizing members 298, i.e., magnetic or paramagnetic material located along the length of the catheter graft. Therefore, a person skilled in the art would recognize that the external detector in Feingold is capable of identifying the cannulation site proximal thereto when the detector is placed in proximity to the skin of a patient into which the biocompatible arterio-venous graft device (in Fig. 21 in Porter) has been implanted. 
Regarding claim 16, as mentioned in the claim 15 above, a person skilled in the art would recognize that the annular magnet ring 23 in Feingold can be formed in two separate pieces 23 in various elements involves only routine skill in the art.  For example: the magnet rings 23 is defines as two separate magnets and located opposite sides (left and right side) of the external detector to perform the same function as in one annular piece; wherein the two magnet rings 23 located corresponding with the other magnet rings 298 (as shown Fig. 35A in Porter) under the skin. 
In other words, Porter in view of Feingold discloses that wherein the detector further comprising a second magnet sized and dimensioned to detect the second ring, thereby defining the cannulation site of the implanted vascular graft between the first and the second rings.  
Regarding claim 18, it appears in Fig. 35A in Porter that the at least one magnet 298 is at least substantially cylindrical or toroidal in shape (e.g. the magnet 298 wraps around the conduit 106).
It appears in Fig. 35A in Porter that the outer diameter of the conduit 106 is about same as the outer diameter of the magnet 298.  It is noted that the outer diameter of the conduit 106 = inside diameter (5.5mm to 7mm) + a wall thickness of the graft section 102 (about 1 mm), see para [0106].  Based on the Fig. 21 in Porter, the conduit size of the section 102 is about same with the conduit 106.   In other words, the size of the diameter of the magnet 298 = 5.5 to 7 mm + 1 mm = 6.5 to 8 mm = 0.65 cm to 0.8 cm, which is in the required range of 0.5 cm to 5 cm in diameter. 
Regarding claim 21, it has been held that the recitation that the device is “adapted and configured” to perform of a function is not a positive limitation but only requires the ability to so perform.  It is well-known in the art that the vascular implant system (access port, as shown in Fig. 21 in Porter) is adapted or configured for implantation into a human dialysis patient.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter (US 2006/0064159) in view of in view of Feingold (US 4,784,646) and further in view of Weber et al. (US 2004/0010304).
Porter in view of Feingold discloses the invention substantially as claimed invention except for the material of the rings as required in claim 14.
Weber discloses materials that using for magnetic pulse such as ceramic, gold, platinum, metal alloy, etc.…, para [0055], these materials are similar to the materials as listed in claims 12-14 and 29. 
Because both reference Porter and Weber teach these materials such as platinum, gold, ceramic, metal alloys... are used for magnetic materials, it would have been obvious to one skilled in the art to substitute the material for the other to achieve the same predictable result of identify the location that hidden under the skin. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the ring materials in claim 14, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Porter (US 2006/0064159) in view of Feingold (US 4,784,646) and further in view of Shaffer et al. (US 6,673,091).
 Regarding claim 19, Porter in view of Feingold discloses the claimed invention.  Feingold discloses that the detector is suitable for placement in proximity to the skin of the patient into which the graft or device has been implanted, and that is adapted and configured to identify the cannulation site within the implanted graft.  However, neither Porter in view of Feingold or Feingold alone disclose that the detector is a wand. 
Shaffer discloses a tool 40 used to assist in the manual insertion and removal of a needle into a medical device implanted under the skin of a patient.  The tool in Figs. 4-28 comprising: a guard section 44, a wand 42, also see Figs. 8-28 show the guard section and the wand in different numbers. 
Giving such a teaching by Shaffer, a person having ordinary skill in the art would have easily recognizes that modifying the device of Porter with including a wand/handle (or a detector configuration including a guard section and a wand/handle), as taught by Shaffer, would provide the benefit of assisting in the manual insertion and removal of the needle into the implanted device under the skin of the patient. 
Regarding claim 20, as mentioned in the claim 15 above, a person skilled in the art would recognize that the annular magnet ring 23 in Feingold can be formed in two separate pieces 23 in various elements involves only routine skill in the art.  For example: the magnet rings 23 is defines as two separate magnets and located opposite sides (left and right side) of the external detector to perform the same function as in one annular piece; wherein the two magnet rings 23 located corresponding with the other magnet rings 298 (as shown Fig. 35A in Porter) under the skin.   It is noted that Porter in view of Feingold and further in view of Shaffer comprising: a detector with the wand/handle (as modified by Shaffer), or the detector of Feingold having configuration or shape similar to the tool 40/70/100/150 as shown in Figs. 4-28 in Shaffer.  For example: each of the magnet 23 (of Feingold) positions on each of fork elements 78, 80 (in Shaffer).  Thus, wherein the at least two magnets 23 (of Feingold) are disposed within the wand (as modified by Shaffer) at a distance substantially corresponding to the distance between the first and the second rings 298 positioned circumferentially around at least a first portion of the graft, and wherein the preferred site for cannulation is the portion of the graft that is located between the first and the second rings.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783